Opinion filed December 19, 2013




                                       In The


        Eleventh Court of Appeals
                                     ___________

                              No. 11-13-00357-CR
                                     ___________

    BONIFACIO RODRIGUEZ, JR. A/K/A JUAN FONIFACIO
      RODRIGUES, JR. A/K/A BONIFACIO RODRIGUEZ
                HERNANDEZ, Appellant
                                          V.
                    THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                                  Ector County, Texas
                         Trial Court Cause No. A-39,164



                     MEMORANDUM OPINION
      Appellant filed an untimely pro se notice of appeal from his conviction for
the offense of possession of cocaine. We dismiss the appeal.
      The documents on file in this case indicate that Appellant’s sentence was
imposed on July 15, 2013, and that his pro se notice of appeal was filed in the
district clerk’s office on November 18, 2013. When the appeal was filed in this
court, we notified Appellant by letter that the notice of appeal appeared to be
untimely. We requested that Appellant respond on or before December 4, 2013,
and show grounds to continue this appeal. We also informed him that the appeal
may be dismissed for want of jurisdiction. Appellant has not responded.
      Pursuant to TEX. R. APP. P. 26.2, Appellant’s notice of appeal was due to be
filed within thirty days after the date that his sentence was imposed in open court.
A notice of appeal must be in writing and filed with the clerk of the trial court.
TEX. R. APP. P. 25.2(c)(1). Appellant’s notice of appeal was filed with the clerk of
the trial court 126 days after sentence was imposed and was, therefore, untimely.
Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain the appeal. Slaton v.
State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519
(Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993). Because we have no jurisdiction, we must dismiss the appeal.
      This appeal is dismissed for want of jurisdiction.


                                                           PER CURIAM


December 19, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2